508 So.2d 360 (1987)
Harvey Lee ALLEN, Appellant,
v.
STATE of Florida, Appellee.
No. 86-895.
District Court of Appeal of Florida, Second District.
January 21, 1987.
James Marion Moorman, Public Defender, Bartow, and Karla Foreman Wright, Asst. Public Defender, Tampa, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Robert J. Landry, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Appellant complains of certain conditions of his probation which require him to pay "$100 cost of prosecution" and "court costs and contribution to court improvement fund in sum of $250."
The costs of prosecution are taxable under section 939.01, Florida Statutes (1985). However, at least with respect to indigent defendants, prior notice is required. Mincey v. State, 468 So.2d 473 (Fla. 4th DCA 1985); State v. Bennington, 384 So.2d 42 (Fla. 4th DCA 1980); see Jenkins v. State, 444 So.2d 947 (Fla. 1984). Since appellant was declared indigent and no prior notice was given, we strike the requirement to pay costs of prosecution.
The state has offered no authority for requiring a contribution to the court improvement fund. Therefore, we also strike this condition.
Except as indicated above, appellant's conviction and sentence are affirmed.
GRIMES, A.C.J., and CAMPBELL and SCHOONOVER, JJ., concur.